DETAILED ACTION
Claim Objections
Claim 1 is objected to because of the following informalities:  
Claim 1 recites “in a wellbore” in lines 2-3 of the claim. This should instead be “in the wellbore” since the limitation of “a wellbore” is already recited in the preamble. 
Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4, 6-7, 9-10, 12-13, 16-18, 20-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hall et al. (2009/0151932 A1) in view of Luo et al. (2007/0241732 A1) in further view of Chin et al. (2016/0201437 A1) or in the alternative Luo et al. (2007/0241732 A1) in view of Hall et al. (2009/0151932 A1) in further view of Chin et al. (2016/0201437 A1).
Regarding Claim 1,
Hall (figs.1 and 9) teaches a completion system of a wellbore, comprising:
	at least two power sources (901, 902) for powering a downhole component in the wellbore (see figs.1 and 9, pars [24, 37]); and
	a power distribution circuit (903, 904, 905) including:

Hall does not explicitly disclose a power distribution node, at least three power sources and the selection of the at least one power source to connect to the power distribution node is based on a selection priority of the at least three power sources.
	Luo (fig.2) teaches a power distribution node (node at “VMAX”), at least three power sources (power source 1, power source 2, power source N) and to select at least one power source of the at least three power sources to connect to the power distribution node based on a selection priority of the at least three different power sources (par [5]; If the power source with the highest priority is available, this power source is selected to power the load. If the power source with the highest priority is not available, then the power source with the lower priority is selected), wherein the power distribution node is configured to provide power from the at least one power source to the load (par [5]; when power source 1 is the highest priority and it is available, SW1 is closed to connect power source 1 to the distribution node to power the load).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Hall to that of Luo of having a third power source and selecting at least one power source to connect to a power distribution node based on a selection priority. The motivation to add a third power source is for redundancy purposes. Prioritizing the power sources is a well-known and well-desired scheme in the art in order to determine the order in which to supply power to the load.
Alternatively, Luo (fig.2) teaches at least three different power sources (power source 1, power source 2, power source N) for powering a load (“Load”);  a power distribution circuit 
Luo does not explicitly disclose his system is intended to be used in a wellbore for powering a downhole component.
Hall (figs.1 and 9), however, teaches a wellbore and a completion system comprising at least two different power sources (901 and 902) for powering a downhole component (pars [24, 37]); and a power distribution circuit (903, 904, 905) including: a control circuit (903) configured to select at least one power source of the at least two power sources to provide power from the at least one power source to the downhole component (par [37]; control circuit 903 selectively allows or disallows via switches 904 power from at least one power source 901 or 902 to provide power to the downhole component).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have placed the teachings of Luo’s system into that of Hall’s wellbore system for powering a downhole component. The motivation would have been, because changing the physical location of Luo’s power system so that it is used in a wellbore (intended use) for powering a downhole component/load does not change the functionality of Luo’s system.  Additionally, substituting the power supply system of Hall with that of Luo would have been obvious and well-within the level of ordinary skill in the art in order to achieve predictable results- powering a load/downhole component. See MPEP 2143(B). 

  	Chin, however, teaches it is known in the art for the at least three power sources to be of different types for powering the downhole component (par [17]; power can be provided to sensors 110 through an umbilical from the source, from an onboard battery pack or through generators 114).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have had the atleast three power sources to be of different types. The motivation would have been an obvious matter of design choice noting that are a finite number of options- 1) all power sources are of the same type or; 2) all power sources are of different types. It would have been obvious before the effective filing date of the claimed invention to have selected different types of power sources. See MPEP 2143(E).
Regarding Claim 2,
The combination teaches the claimed subject matter in claim 1 and the combination further teaches wherein the power distribution circuit further includes at least one switch (Hall, 904, par [37] and Luo, Fig.2, SW1 or SW2 or SWN) that is configured to switchably connect the power distribution node to the at least one power source (Hall, par [37] and Luo, Fig.2, par [5]).
Regarding Claim 4,
The combination teaches the claimed subject matter in claim 1 and the combination further teaches wherein the selection priority is based on an operating mode of the power distribution circuit (Luo, fig.2, par [5]; the operating mode is the on/off status of the load. If the load is off, it will have a priority where no sources are selected. If the load is on, it will have a second priority based on the highest available power source to supply power).

Regarding Claim 6,
The combination teaches the claimed subject matter in claim 1 and the combination further teaches wherein the downhole component is selected from the group consisting of a sensor (Chin, par [17]; sensor 110). It is further noted that the downhole component/load is an obvious matter of design choice since the downhole component/load’s function is to receive power. Replacing one known load with another known load does not change how the system operates. One of ordinary skill in the art would have obviously realized that a sensor is well-known load that requires power in the wellbore.
Regarding Claim 7,
The combination teaches the claimed subject matter in claim 1 and the combination further teaches wherein the at least three different types of power sources include a surface-generated power source (Chin, par [17]; umbilical), a down-hole generated power source (Hall, par [25] and Chin, par [17]; turbine generator), and a downhole-stored power source (Chin, par [17]; battery pack).
Regarding Claim 9,
The combination of Hall in view of Luo and Chin or alternatively Luo in view of Hall and Chin teaches the apparatus necessary to complete the recited method steps in claim 9 as discussed above in the rejection of claim 1.
Regarding Claim 10,
The combination teaches the claimed subject matter in claim 9 and the combination further teaches further comprising conditioning power from the at least one power source (Hall, par [26]; rectifiers and Luo, fig.2, 204).
Regarding Claim 12,
Claim 12 recites the same limitations as discussed above in the rejection of claim 6 and is therefore rejected in the same fashion.
Regarding Claim 13,
Claim 13 recites the same limitations as discussed above in the rejection of claim 7 and is therefore rejected in the same fashion.
Regarding Claim 16,
Hall (figs.1 and 9) teaches a power distribution device for powering a downhole component of a completion system (see rejection of claim 1), comprising:
a control circuit (903) configured to select at least one power source of the at least two power sources of power sources of the completion system to provide power from the at least one power source to the downhole component (par [37]; control circuit 903 selectively allows or disallows via switches 904 power from at least one power source 901 or 902 to provide power to the downhole component).
Hall does not explicitly disclose a power distribution node, at least three power sources and the selection of the at least one power source to connect to the power distribution node is based on a selection priority of the at least three power sources.
	Luo (fig.2) teaches a power distribution node (node at “VMAX”), at least three power sources (power source 1, power source 2, power source N) and to select at least one power source of the at least three power sources to connect to the power distribution node based on a selection priority of the at least three different power sources (par [5]; If the power source with the highest priority is available, this power source is selected to power the load. If the power source with the highest priority is not available, then the power source with the lower priority is selected), wherein the power distribution node is configured to provide power from the at least 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Hall to that of Luo of having a third power source and selecting at least one power source to connect to a power distribution node based on a selection priority. The motivation to add a third power source is for redundancy purposes. Prioritizing the power sources is a well-known and well-desired scheme in the art in order to determine the order in which to supply power to the load.
	Alternatively, Luo (fig.2) teaches a power distribution node (node at “VMAX”); a control circuit (not shown that controls the switches SW1-SWN via control signals C1-CN) configured to select at least one power source of at least three different power sources (power source 1, power source 2, power source N) to connect to the power distribution node (Vmax) based on a selection priority of the at least three different power sources (par [5]; checks to see if the power source with the highest priority is available- if it is then this power source is selected and if not the power source with the next lower priority is checked and selected). 
Luo does not explicitly disclose his system is intended to be used in a wellbore for powering a downhole component of a completion system.
Hall (figs.1 and 9) teaches a power distribution device for powering a downhole component of a completion system (pars [24, 37]) and a control circuit (903) configured to select at least one power source of at least two power sources (901, 902) to provide power from the at least one power source to the downhole component of the completion system (par [37]; control circuit 903 selectively allows or disallows via switches 904 power from at least one power source 901 or 902 to provide power to the downhole component).

The combination does not explicitly disclose the at least three power sources are different types of power sources.
  	Chin, however, teaches it is known in the art for the at least three power sources to be of different types for powering the downhole component (par [17]; power can be provided to sensors 110 through an umbilical from the source, from an onboard battery pack or through generators 114).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have had the atleast three power sources to be of different types. The motivation would have been an obvious matter of design choice noting that are a finite number of options- 1) all power sources are of the same type or; 2) all power sources are of different types. It would have been obvious before the effective filing date of the claimed invention to have selected different types of power sources. See MPEP 2143(E).
Regarding Claim 17,
The combination teaches the claimed subject matter in claim 16 and the combination further teaches further comprising at least one conditioning circuit that is configured to condition power from the at least one power source (Hall, par [26]; rectifiers and Luo, fig.2, 204).
Regarding Claim 18,

Regarding Claim 20,
Claim 20 recites the same limitations as discussed above in the rejection of claim 6 and is therefore rejected in the same fashion.
Regarding Claim 21,
Claim 21 recites the same limitations as discussed above in the rejection of claim 7 and is therefore rejected in the same fashion.
Claims 3, 11, 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hall et al. (2009/0151932 A1) in view of Luo et al. (2007/0241732 A1) in further view of Chin et al. (2016/0201437 A1) or in the alternative Luo et al. (2007/0241732 A1) in view of Hall et al. (2009/0151932 A1) in further view of Chin et al. (2016/0201437 A1) as applied to claims 1, 9 and 16 and in further view of Greening (2017/0264122 A1).
Regarding Claims 3, 11 and 19,
The combination teaches the claimed subject matter in claims 1, 9, and 16. The combination does not explicitly disclose wherein the at least one power source is selected based further on a power output of each of the at least three different types of power sources.
Greening, however, teaches it known in the art to employ any prioritization scheme including prioritizing higher power output capability over lower power output capability (par [47]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of the combination to that of Greening. The motivation would have been to implement a well-known prioritization scheme of 
Claims 11 and 19 recite the same limitations as in claim 3 and is therefore rejected in the same fashion.
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hall et al. (2009/0151932 A1) in view of Luo et al. (2007/0241732 A1) in further view of Chin et al. (2016/0201437 A1) or in the alternative Luo et al. (2007/0241732 A1) in view of Hall et al. (2009/0151932 A1) in further view of Chin et al. (2016/0201437 A1) as applied to claim 1 and in further view of Hall et al. (2006/0196664 A1) hereinafter referred to as Hall ‘664.
Regarding Claim 4,
The combination teaches the claimed subject matter in claim 1 and the combination further teaches wherein the selection priority is based on an operating mode of the power distribution circuit (Luo, fig.2, par [5]; the operating mode is the on/off status of the load. If the load is off, it will have a priority where no sources are selected. If the load is on, it will have a second priority based on the highest available power source to supply power).
In order to further expedite prosecution and to further illustrate that the load has two modes on/off. Hall’664 is being relied upon.
Hall’664 (fig.2) teaches there are power consumption states/modes for the device (25) (pars [25, 27]; modes are off and on among others) and power is selected based on the operating mode (par [27]; if the power consumption state is off, the power source is not selected. If the power consumption state is on, the power source is selected).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have relied upon Hall’664. The motivation would have been, because .
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hall et al. (2009/0151932 A1) in view of Luo et al. (2007/0241732 A1) in further view of Chin et al. (2016/0201437 A1) or in the alternative Luo et al. (2007/0241732 A1) in view of Hall et al. (2009/0151932 A1) in further view of Chin et al. (2016/0201437 A1) as applied to claim 1 and in further view of Offenbacher et al. (2017/0190948 A1).
Regarding Claim 5,
The combination teaches the claimed subject matter in claim 1. The combination does not teach further comprising a gravel pack configured to prevent a production of formation sand.
Offenbacher, however, teaches it is known in the art to have a gravel configured to prevent a production of formation sand (par [17]; The gravel pack then serves to prevent sand and other formation fines from flowing into the wellbore).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of the combination to further include a gravel pack. The motivation would have been because a gravel pack serves to prevent sand and other formation fine from flowing into the wellbore.
Claims 8 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hall et al. (2009/0151932 A1) in view of Luo et al. (2007/0241732 A1) in further view of Chin et al. (2016/0201437 A1) or in the alternative Luo et al. (2007/0241732 A1) in view of Hall et al. (2009/0151932 A1) in further view of Chin et al. (2016/0201437 A1) as applied to claims 7 and 13 and in further view of Liu et al. (2017/0145823 A1).Regarding Claim 8,

Liu (fig.2c), however, teaches further comprising a production tubing (72) coupled between the surface-generated power source (88) and the downhole component (78) (par [49]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of the combination to that of Liu. The motivation would have been to arrange the production tubing generally known in the art to produce fluids in a wellbore in a desired arrangement between the surface power source and the downhole component/load.
Regarding Claim 14,
The combination teaches the claimed subject matter in claim 13. The combination does not explicitly disclose further comprising receiving information at the downhole component from a surface of the wellbore using said surface-generated power source.
Liu (fig.2c), however, teaches further comprising receiving information at the downhole component (78) from a surface of the wellbore using said surface-generated power source (88) (par [49]; the cable 88 provides signal paths (electrical, optical, etc.) to enable uphole or downhole communications between downhole components/sensors of the production well and surface computer 20).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of the combination to that of Liu. The motivation would have been to communicate and exchange data between the downhole component and the surface of the wellbore.

s 15 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hall et al. (2009/0151932 A1) in view of Luo et al. (2007/0241732 A1) in further view of Chin et al. (2016/0201437 A1) or in the alternative Luo et al. (2007/0241732 A1) in view of Hall et al. (2009/0151932 A1) in further view of Chin et al. (2016/0201437 A1) as applied to claims 9 and 16 and in further view of Keller et al. (2016/0003017 A1).
Regarding Claims 15 and 22,
The combination teaches the claimed subject matter in claims 9, and 16. The combination does not explicitly disclose wherein the completion system includes a production tubing that runs proximate another tubing string.
Keller (figs.4 and 6), however, teaches the completion system includes a production tubing (64, 184) that runs proximate another tubing string (65, 85) (par [49]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of the combination to that of Keller. The motivation would have been to obtain and produce hydrocarbons from a wellbore formation.
Claim 22 recites the same limitations as in claim 15 and is therefore rejected in the same fashion.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RASEM MOURAD whose telephone number is (571)270-7770.  The examiner can normally be reached on M-F 9:00-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RASEM MOURAD/Examiner, Art Unit 2836            

/HAL KAPLAN/Primary Examiner, Art Unit 2836